Exhibit 10.11

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”), dated as of January 12, 2010, is
made by and among Luna Innovations Incorporated, a Delaware corporation (“LII”),
Luna Technologies, Inc., a Delaware corporation (“LTI”, and, together with LII,
individually as a “Debtor” and collectively as “Debtors”) and Hansen Medical,
Inc., a Delaware corporation (“Secured Party”).

For valuable consideration, the receipt and adequacy of which is hereby
acknowledged, each Debtor and Secured Party hereby agree as follows:

1. Definitions; Interpretation.

(a) All capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings assigned to them in the Note.

(b) As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” has the same meaning as “affiliate” under Title XI of the United
States Code.

“Amended Plan of Reorganization” means the Debtors’ joint Chapter 11 plan of
reorganization, as amended, in their respective Chapter 11 cases pending in the
Western District of Virginia.

“Collateral” has the meaning set forth in Section 2.

“Collateral Documents” means this Agreement, the Note, the Patent and Trademark
Security Agreement, copyright or other security agreements related to the
Intellectual Property, and any control agreements delivered to Secured Party
under the Note.

“Confirmation Order” means the order of the Western District of Virginia in
Debtors’ Chapter 11 case confirming the Amended Plan of Reorganization.

“Event of Default” has the meaning set forth in Section 8.

“Intellectual Property” has the meaning set forth in Section 2.

“Intuitive” means Intuitive Surgical, Inc., the owner of and licensee of certain
intellectual property relating to the medical robotics field.

“Intuitive Development and Supply Agreement” means the Development and Supply
Agreement between Intuitive and LII, dated June 11, 2007, and the Amended
Development and Supply Agreement between Intuitive and LII dated January 12,
2010.

 

1



--------------------------------------------------------------------------------

“Intuitive IP Rights” means the intellectual property rights owned by Intuitive
or Intuitive confidential or proprietary information provided to the Debtor
pursuant to the Intuitive Development and Supply Agreement and/or other license
agreements.

“IP Proceeds” or “Proceeds” has the meaning set forth in Section 2.

“Note” means that certain Secured Promissory Note dated January 12, 2010 made by
Debtors in favor of Secured Party, as amended, modified, renewed, extended or
replaced from time to time.

“Obligations” means the indebtedness, payment liabilities and other payment
obligations of each Debtor to Secured Party under or in connection with this
Agreement and the other Collateral Documents, including, without limitation, all
unpaid principal of the Note, all interest accrued thereon, all claims, fees and
all other amounts payable by each Debtor to Secured Party thereunder or in
connection therewith, whether now existing or hereafter arising, and whether due
or to become due, absolute or contingent, liquidated or unliquidated, determined
or undetermined, and including interest that accrues after the commencement by
or against any Debtor of any bankruptcy or insolvency proceeding naming such
Person as the debtor in such proceeding, including without limitation all rights
and claims in connection with each Amended Plan of Reorganization and the
Confirmation Order entered by the Bankruptcy Court for the Western District of
Virginia in the Debtors’ Chapter 11 cases pending therein.

“Partnership and LLC Collateral” has the meaning set forth in Section 5.

“Patent and Trademark Security Agreement” means that certain Patent and
Trademark Security Agreement dated January 12, 2010 made by each Debtor in favor
of Secured Party, as amended, modified, renewed, extended or replaced from time
to time.

“Pledged Collateral” means each Debtor’s (i) investment property, (ii) the stock
or other equity interests in any Subsidiary of other Affiliates, and
(iii) Partnership and LLC Collateral, including any ownership interests in any
Subsidiaries of Debtor.

“Pledged Collateral Agreements” means any shareholders agreement, operating
agreement, partnership agreement, voting trust, proxy agreement or other
agreement or understanding with respect to any Pledged Collateral.

“Settlement Documents” means the “Hansen Settlement Documents” to which the
Secured Party is a party as described in each Amended Plan of Reorganization.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Delaware.

(a) Where applicable and except as otherwise defined herein, terms used in this
Agreement shall have the meanings assigned to them in the UCC and in the
Bankruptcy Code, including in the latter case, the definitions of “claim,”
“transfer” and “interest”.

(b) In this Agreement, (i) the meaning of defined terms shall be equally
applicable to both the singular and plural forms of the terms defined; and
(ii) the captions and headings are for convenience of reference only and shall
not affect the construction of this Agreement.

 

2



--------------------------------------------------------------------------------

2. Security Interest.

(a) As security for the payment and performance of the Obligations, each Debtor
hereby grants to Secured Party a first-priority security interest (subject to
Section 22) in all of such Debtor’s right, title and interest in, to and under
all of its personal property, wherever located and whether now existing or owned
or hereafter acquired or arising, including all accounts, chattel paper,
commercial tort claims, payment intangibles, deposit accounts, documents,
equipment (including all fixtures), general intangibles, instruments, inventory,
investment property, letter-of-credit rights, other goods, money and all
products, accessions, proceeds and supporting obligations of any and all of the
foregoing (collectively, the “Collateral”).

(b) The Collateral includes, without limitation, the following property (the
“Intellectual Property”) of the Debtors at any time, whether now existing or
hereafter arising, (i) all patents, trademarks, trade secrets, copyrights,
software, mask works, know-how, inventions, and other general intangibles of
every kind besides payment intangibles and those that do not relate to
inventions, ideas, business methods, scientific discoveries, or other things
characterized in any business or legal context as “intellectual property”,
together with all improvements, enhancements, additions or accessions thereto;
(ii) all applications or registrations therefor or relating thereto, all
government-approvals, permits or rights therefor, relating thereto or associated
therewith, and all amendments or supplements thereto; (iii) all drawings,
samples, embodiments, code, physical manifestations of or relating to or
describing, creating or evidencing any of the foregoing, together with all books
and records relating thereto; (iv) all licenses, sublicenses, other rights or
defenses, and other contracts or obligations at law or in equity constituting or
relating to any Intellectual Property, including all agreements signed by any
third party protecting, promising or otherwise assuring confidentiality,
nondisclosure, nonuse or non-reverse engineering or decompiling or other misuse
of any Intellectual Property; (v) all contracts or obligations of employees,
consultants or other persons or entities to assign or transfer to or otherwise
share with a Debtor any Intellectual Property or otherwise regulate their
conduct with respect to any Intellectual Property; and (vi) all rights and
claims of either Debtor to ownership or other interests in any asset claimed to
be owned or controlled by a third party, but which such Debtor contends to be
its Intellectual Property.

With reference to the “Intellectual Property”, the following part of the
Collateral, whether now existing or hereafter acquired, are called “Proceeds”
herein:

(i) all payment intangibles and other general intangibles consisting of
commercial tort claims or other claims or causes of action for infringement,
misappropriation, conversion, misuse or other torts of wrongful conduct by any
person or entity with respect to any Intellectual Property;

(ii) all royalties, general intangibles, letters of credit rights, instruments,
chattel paper and other rights to payment and proceeds of every kind arising
from or relating to any Intellectual Property or to any other Proceeds of
Intellectual Property;

 

3



--------------------------------------------------------------------------------

(iii) any breach of contract or other legal or equitable relief relating to any
Intellectual Property, including any breach of any contract for confidentiality,
nonuse, nondisclosure, not to reverse engineer or decompile or otherwise
regulate the handling or dealing with any Intellectual Property;

(iv) any rights to indemnification, defense or reimbursements for or against
third party claims alleging infringement or other wrongs by or relating to any
Intellectual Property; and

(v) any other rights, claims or defenses that would exist in favor of a
purchaser of any Intellectual Property, if there were a transfer, whether
constituting general intangibles, payment intangibles, accounts, commercial
torts, or otherwise.

(c) Anything herein to the contrary notwithstanding, (i) each Debtor shall
remain liable under any Pledged Collateral Agreements and any other contracts,
agreements and other documents included in the Collateral, to the extent set
forth therein, to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by
Secured Party of any of the rights hereunder shall not release any Debtor from
any of its duties or obligations under any Pledged Collateral Agreements or
other such contracts, agreements and other documents, and (iii) Secured Party
shall not have any obligation or liability under any Pledged Collateral
Agreements or other such contracts, agreements and other documents solely by
reason of this Agreement, nor shall Secured Party be obligated to perform any of
the obligations or duties of any Debtor thereunder or to take any action to
collect or enforce any Pledged Collateral Agreements or other such contract,
agreement or other document.

(d) Anything herein to the contrary notwithstanding, in no event shall the
Collateral include, and no Debtor shall be deemed to have granted a security
interest in, any of a Debtor’s right, title or interest in any of the
outstanding voting capital stock or other ownership interests of a Controlled
Foreign Corporation (as defined below) in excess of 65% of the voting power of
all classes of capital stock or other ownership interests of such Controlled
Foreign Corporation entitled to vote; provided that (i) immediately upon the
amendment of the Internal Revenue Code to allow the pledge of a greater
percentage of the voting power of capital stock or other ownership interests in
a Controlled Foreign Corporation without adverse tax consequences, the
Collateral shall include, and the applicable Debtor shall be deemed to have
granted a security interest in, such greater percentage of capital stock or
other ownership interests of each Controlled Foreign Corporation; and (ii) if no
adverse tax consequences to such Debtor shall arise or exist in connection with
the pledge of any Controlled Foreign Corporation, the Collateral shall include,
and such Debtor shall be deemed to have granted a security interest in, such
Controlled Foreign Corporation. As used herein, “Controlled Foreign Corporation”
shall mean a “controlled foreign corporation” as defined in the Internal Revenue
Code.

(e) Anything herein to the contrary notwithstanding, Secured Party acknowledges
that Intuitive has denied LII the right to encumber, assign or grant a security
interest in, any of a Debtor’s right, title or interest in the Intuitive
Development and Supply Agreement or any of the Intuitive IP Rights, except that
the Debtors have arranged for Intuitive to accept the effect of UCC Sections
9406 and 9408 as allowing such security interests to the extent of the payment
intangibles, accounts and other Proceeds arising from or under any such

 

4



--------------------------------------------------------------------------------

contract or rights of the Debtors, and Secured Party retains its security
interests in such payment intangibles, accounts and Proceeds of or from such
Intuitive IP Rights. For clarity, Secured Party understands that it steps into
such Debtor’s shoes only to collect such payment intangibles, accounts and
Proceeds from Intuitive as a secured party, but Secured Part does not succeed to
such Debtor’s role as a licensee or party to the contract or license with
Intuitive.

(f) Secured Party agrees that, notwithstanding the terms of any account control
agreements, while no Event of Default exists, (i) Debtor (A) shall have any and
all rights to exert control over any deposit or securities accounts subject to
such deposit account control agreements, and (B) shall control in all respects
the assets and proceeds in such deposit accounts, including each Debtor’s
ability to withdraw from, or otherwise direct the disposition of funds from,
deposit accounts for the payment of such Debtor’s obligations to third parties
as they become due and payable, and including each Debtor’s ability to withdraw
from, designate investments in, or otherwise direct activities in its securities
accounts, and (ii) Secured Party shall not send a “Notice of Exclusive Control”
(or similar notice pursuant to which Secured Party purports to exert control
over any deposit or securities account of Debtor) to the applicable bank, broker
or other securities intermediary party to an account control agreement.

(g) This Agreement shall create a continuing security interest in the Collateral
which shall remain in effect until terminated in accordance with Section 19
hereof.

3. Financing Statements and Other Action.

(a) Each Debtor hereby authorizes Secured Party to file at any time and from
time to time any financing statements describing the Collateral, and each Debtor
shall execute and deliver to Secured Party, and each Debtor hereby authorizes
Secured Party to file (with or without such Debtor’s signature), at any time and
from time to time, all amendments to financing statements, assignments,
continuation financing statements, termination statements, account control
agreements, and other documents and instruments, in form reasonably satisfactory
to Secured Party, as Secured Party may reasonably request, to perfect and
continue perfected, maintain the priority of or provide notice of the security
interest of Secured Party in the Collateral and to accomplish the purposes of
this Agreement.

(b) Each Debtor will cooperate with Secured Party in obtaining control (as
defined in the UCC) of Collateral consisting of deposit accounts, investment
property, letter of credit rights and electronic chatter paper.

(c) Each Debtor will join with Secured Party in notifying any third party who
has possession of any Collateral of Secured Party’s security interest therein
and obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of Secured Party.

(d) Upon request of Secured Party, each Debtor shall cause any securities
intermediaries of Debtor or any of its Subsidiaries to show on their books that
Secured Party is the entitlement holder with respect to any Pledged Collateral.

 

5



--------------------------------------------------------------------------------

(e) Each Debtor will not create any chattel paper without placing a legend on
the chattel paper reasonably acceptable to Secured Party indicating that Secured
Party has a security interest in the chattel paper.

4. Representations and Warranties. Each Debtor represents and warrants to
Secured Party that:

(a) Such Debtor is duly organized, validly existing and in good standing under
the law of Delaware and has all requisite corporate power and corporate
authority to execute, deliver and perform its obligations under the Collateral
Documents. Such Debtor is qualified to do business in each jurisdiction where
such qualification is required, except as would not have a Material Adverse
Effect.

(b) The execution, delivery and performance by such Debtor of the Collateral
Documents have been duly authorized by all necessary action of such Debtor, and
the Collateral Documents constitute the legal, valid and binding obligations of
Debtor, enforceable against such Debtor in accordance with its terms, subject to
approval of the Amended Plan of Reorganization and do not and will not
(i) contravene the terms of the Amended Plan of Reorganization or the
Confirmation Order or the articles or certificate of incorporation, or bylaws,
or other applicable organizational documents, of Debtor, or result in a breach
of or constitute a default under any material lease, instrument, contract or
other agreement to which Debtor is a party or by which it or its properties may
be bound or affected; or (ii) violate any provision of any law, rule,
regulation, order, judgment, decree or the like binding on or affecting Debtor.

(c) No authorization, consent, approval, license, exemption of, or filing or
registration with, any governmental authority or agency, or approval or consent
of any other Person, is required for the due execution, delivery or performance
by such Debtor of the Collateral Documents, except for any filings necessary to
perfect any Liens on any Collateral, and subject to approval of the Amended Plan
of Reorganization.

(d) Such Debtor’s principal place of business (as of the date of this Agreement)
is located at the address set forth in Schedule 1; such Debtor’s jurisdiction of
organization and organizational identification number are set forth in Schedule
1; such Debtor’s exact legal name is as set forth in the first paragraph of this
Agreement, and has not been changed in the preceding five years; and all other
locations where such Debtor conducts business or material Collateral is kept (as
of the date of this Agreement) are set forth in Schedule 2.

(e) Such Debtor has rights in or the power to transfer the Collateral, free from
any Lien other than Permitted Liens.

(f) All of such Debtor’s U.S. and foreign patents and patent applications,
copyrights (whether or not registered), applications for copyright, trademarks,
service marks and trade names (whether registered or unregistered), and
applications for registration of such trademarks, service marks and trade names,
are set forth in Schedule 2.

(g) Such Debtor is not and will not become a lessee under any real property
lease or other agreement governing the location of Collateral at the premises of
another Person pursuant to which the lessor or such other Person may obtain any
ownership or possessory rights

 

6



--------------------------------------------------------------------------------

in any of the Collateral without obtaining a waiver of such Person’s rights in
the Collateral, and no such lease or other such agreement now prohibits,
restrains, impairs or will prohibit, restrain or impair such Debtor’s right to
remove any Collateral from the premises at which such Collateral is situated,
except for the usual and customary restrictions contained in such leases of real
property.

(h) No control agreements exist with respect to any Collateral other than
control agreements in favor of Secured Party.

(i) Such Debtor does not have or hold any chattel paper, letter-of-credit rights
in excess of $100,000 or material commercial tort claims subject to pending
litigation except as disclosed to Secured Party.

(j) The names and addresses of all financial institutions and other Persons at
which such Debtor maintains its deposit and securities accounts, and the account
numbers and account names of such accounts, are set forth in Schedule 1.

(k) Schedule 3 lists such Debtor’s ownership interests in each of its
Subsidiaries as of the date hereof.

(l) Such Debtor is and will be the legal record and beneficial owner of all
Pledged Collateral, and has and will have good and marketable title thereto.

(m) Except as disclosed in writing to Secured Party, there are no Pledged
Collateral Agreements which affect or relate to the voting or giving of written
consents with respect to any of the Pledged Collateral. Each Pledged Collateral
Agreement contains the entire agreement between the parties thereto with respect
to the subject matter thereof, has not been amended or modified, and is in full
force and effect in accordance with its terms. To the best knowledge of such
Debtor, there exists no material violation or material default under any Pledged
Collateral Agreement by such Debtor or the other parties thereto. Such Debtor
has not knowingly waived or released any of its material rights under or
otherwise consented to a material departure from the terms and provisions of any
Pledged Collateral Agreement.

5. Covenants. So long as any of the Obligations remain unsatisfied, each Debtor
agrees that:

(a) It shall furnish to Secured Party, prompt notice after the Debtor has
knowledge or becomes aware of the occurrence of any breach of this Agreement or
a Collateral Agreement, or becomes aware of any other condition or event that
has resulted, or that would reasonably be expected to result, in each case, in
(i) a material adverse change in the business, results of operations or
financial condition of the Debtor and its Subsidiaries taken as a whole or
(ii) a material adverse effect on Secured Party’s Liens on the Collateral that
results in a loss in value of at least $500,000, other than any condition,
event, change, occurrence or development to the extent attributable to (A) any
condition generally affecting (I) the industries in which the Debtor or any of
its Subsidiaries participate that do not have a materially disproportionate
effect (relative to other industry participants) on the Debtor and its
Subsidiaries, (II) the U.S. economy as a whole, or (III) the capital markets
generally, and (B) any action taken by the Debtor or any of its Subsidiaries in
connection with this Agreement or the Collateral Documents (as defined in the
Note) (each a “Material Adverse Effect”).

 

7



--------------------------------------------------------------------------------

(b) So long as any amount payable by the Borrower under the Note shall remain
unpaid or any Obligations remain outstanding, each Debtor agrees that it shall
not, and with respect to paragraphs (i) through (iii) below, shall not permit
any of its Subsidiaries to:

(i) Create, incur, assume or suffer to exist any Lien (as defined below) upon or
with respect to, any of the Collateral, other than Liens in favor of the Lender,
and any of the following (“Permitted Liens”): (i) the existing Liens as of the
date hereof disclosed in writing to the Lender or incurred in connection with
the extension, renewal or refinancing of the Indebtedness secured by such
existing Liens, provided that any extension, renewal or replacement Lien shall
be limited to the property encumbered by the existing Lien and the principal
amount of the Indebtedness being extended, renewed or refinanced does not
increase; (ii) Liens for taxes, fees, assessments or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings and which are adequately reserved for in accordance with GAAP;
(iii) Liens of materialmen, mechanics, warehousemen, carriers or employees or
other like Liens arising in the ordinary course of business and securing
obligations either not delinquent or being contested in good faith by
appropriate proceedings which are adequately reserved for in accordance with
GAAP and which do not in the aggregate materially impair the use or value of the
property or risk the loss or forfeiture of title thereto; (iv) Liens consisting
of deposits or pledges to secure the payment of worker’s compensation,
unemployment insurance or other social security benefits or obligations, or to
secure the performance of bids, trade contracts, leases, public or statutory
obligations, surety or appeal bonds or other obligations of a like nature
incurred in the ordinary course of business (other than for Indebtedness or any
Liens arising under ERISA); (v) easements, rights of way, servitudes or zoning
or building restrictions and other minor encumbrances on real property and
irregularities in the title to such property which do not in the aggregate
materially impair the use or value of such property or risk the loss or
forfeiture of title thereto; (vi) statutory landlord’s Liens under real estate
leases to which any Debtor or any of its Subsidiaries is a party; (vii) Liens in
favor of a Qualified Lender (as defined in the Security Agreement), and
(viii) any other Liens on Collateral with a value of less than $250,000.

(ii) Sell, transfer, license, sublicense, lease, or otherwise dispose of, or
part with control of (whether in one transaction or a series of transactions)
assets with a value in excess of $250,000 individually or $500,000 in the
aggregate (including any shares of stock in any Subsidiary or other Person)
except in the ordinary course of business or for reasonable consideration.

(iii) Declare or pay any dividends in respect of any Debtor’s capital stock, or
purchase, redeem, retire or otherwise acquire for value any of its capital stock
now or hereafter outstanding, return any capital to its shareholders as such, or
make any distribution of assets to its shareholders as such, or permit any of
its Subsidiaries to purchase, redeem, retire, or otherwise acquire for value any
stock of any Debtor, except that a Debtor may (i) declare and deliver dividends
and distributions payable only in common stock of such Debtor and (ii) purchase,
redeem, retire, or otherwise acquire shares of its capital stock with the
proceeds received from a substantially concurrent issue of new shares of its
capital stock; except that such

 

8



--------------------------------------------------------------------------------

Debtor may also repurchase stock owned by employees, directors and consultants
of such Debtor under the terms of any employment, consulting or other stock
restriction agreements at such time as any such employee, director or consultant
dies or terminates his or her affiliation with such Debtor, provided that no
Event of Default exists either immediately prior to or after giving effect to
such repurchase, and provided further that the total amount paid in connection
therewith by any Debtor does not exceed $100,000 in any calendar year.

(iv) Engage, directly or indirectly, or permit to exist any material transaction
with any Affiliate of any Debtor, except for transactions that are in the
ordinary course of such Debtor’s business, upon fair and reasonable terms that
are no less favorable to such Debtor than would be obtained in an arm’s length
transaction with a non-affiliated Person as demonstrated by clear and convincing
evidence.

(v) Merge with or consolidate into any other Person, provided that a Subsidiary
may merge into the Debtor so long as any security interests remain perfected.

As used herein, “GAAP” means generally accepted accounting principles in the
United States as in effect from time to time; “Guarantor” means any guarantor
hereof; “Guaranty” means any guaranty hereof provided by a Guarantor;
“Indebtedness” means any indebtedness or obligation for borrowed money, the
deferred purchase price of property or leases which would be capitalized in
accordance with GAAP, any reimbursement and other payment obligations in respect
of letters of credit and surety or performance bonds, and all net payment
obligations in respect of derivative products; and any payment liability as a
surety, guarantor, accommodation party or otherwise for or upon the indebtedness
or obligation of any other Person of the nature described above; “Lien” means
any mortgage, deed of trust, pledge, security interest, charge or real estate
encumbrance, lien (statutory or other), or other similar preferential
arrangement (such as, any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing or any agreement to give any security interest); “Person” means an
individual, corporation, partnership, limited liability company, joint venture,
trust, unincorporated organization or any other entity of whatever nature,
including any governmental agency or authority; and “Subsidiary” means any
corporation, association, partnership, limited liability company, joint venture
or other business entity of which more than 50% of the voting stock or other
equity interest is owned directly or indirectly by any Person or one or more of
the other Subsidiaries of such Person or a combination thereof. Unless otherwise
defined or the context otherwise requires, all accounting terms used herein
shall be construed, and all accounting determinations and computations required
hereunder shall be made, in accordance with GAAP, consistently applied.

(c) Such Debtor shall appear in and defend any action, suit or proceeding which
may affect to a material extent its title to, or right or interest in, or
Secured Party’s right or interest in, the Collateral, and shall do and perform
all commercially reasonable acts that may be necessary and appropriate to
maintain, preserve and protect the Collateral where the failure to take the
actions set forth in this Section 5(c) would reasonably likely result in a
Material Adverse Effect.

(d) Such Debtor shall comply in all material respects with all laws, regulations
and ordinances, and all policies of insurance, relating in a material way to the
possession, operation, maintenance and control of the Collateral except to the
extent failure to comply would not result in a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(e) Such Debtor shall give prompt written notice to Secured Party (and in any
event not later than 30 days following any change described below in this
subsection) of: (i) any change in the location of such Debtor’s chief executive
office or principal place of business; (ii) any change in the locations set
forth in Schedule 1 to the extent the value of the Collateral at such new
location is in excess of $250,000 individually or $500,000 in the aggregate;
(iii) any change in its name; (iv) any changes in its identity or structure in
any manner which might make any financing statement filed hereunder incorrect or
misleading; (v) any change in its registration as an organization (or any new
such registration); or (vi) any change in its jurisdiction of organization;
provided that such Debtor shall not locate any Collateral outside of the United
States nor shall such Debtor change its jurisdiction of organization to a
jurisdiction outside of the United States.

(f) Such Debtor shall carry and maintain in full force and effect, at its own
expense and with financially sound and reputable insurance companies, insurance
with respect to the Collateral in such amounts, with such deductibles and
covering such risks as is customarily carried by companies engaged in the same
or similar businesses (including size) and owning similar properties in the
localities where such Debtor operates. Insurance on the Collateral shall name
Secured Party as additional insured and as loss payee. All insurance policies
required under this subsection (f) shall provide that they shall not be
terminated or cancelled by Debtor nor shall any such policy be materially
changed by Debtor without at least 20 days’ prior written notice to such Debtor
and Secured Party. Receipt of notice of termination or cancellation of any such
insurance policies or reduction of coverages or amounts thereunder shall entitle
Secured Party to renew any such policies, cause the coverages and amounts
thereof to be maintained at levels required pursuant to the first sentence of
this subsection (f) or otherwise to obtain similar insurance in place of such
policies, in each case at the expense of such Debtor.

(g) Upon the occurrence and during the continuance of an Event of Default, all
insurance policies shall provide that any losses payable thereunder be payable
directly to Secured Party unless written authority to the contrary is obtained.
Upon the occurrence and during the continuance of an Event of Default, in the
event that such Debtor shall receive any proceeds of any insurance (other than
in respect of third party liability insurance) it shall immediately cause such
proceeds to be paid over to Secured Party. If the Collateral shall be materially
damaged or destroyed, in whole or in part, by fire or other casualty, such
Debtor shall give prompt notice thereof to Secured Party. Additionally, such
Debtor shall in any event promptly give Secured Party notice of all reports made
to insurance companies in respect of any claim in excess of $250,000. Upon the
occurrence and during the continuance of an Event of Default, in its sole
discretion Secured Party may apply all or any portion of such insurance proceeds
to the payment of Obligations or may release all or any portion thereof to such
Debtor.

(h) Such Debtor shall keep separate, accurate and complete books and records
with respect to the Collateral, disclosing Secured Party’s security interest
hereunder.

(i) Such Debtor shall not surrender or lose possession of (other than to Secured
Party), sell, lease, rent, or otherwise dispose of or transfer any of the
material Collateral

 

10



--------------------------------------------------------------------------------

or any right or interest therein, except in the ordinary course of business, as
permitted in the Note or this Agreement (including, without limitation,
Section 2(e)) or unless such Collateral is replaced by comparable Collateral of
similar value; provided that no such disposition or transfer of Collateral
consisting of Pledged Collateral shall be permitted while any Event of Default
exists.

(j) Such Debtor shall keep the Collateral free of all Liens except Permitted
Liens.

(k) Such Debtor shall pay and discharge all taxes, fees, assessments and
governmental charges or levies imposed upon it with respect to the Collateral
prior to the date on which penalties attach thereto, except to the extent such
taxes, fees, assessments or governmental charges or levies are being contested
in good faith by appropriate proceedings.

(l) Such Debtor shall maintain and preserve its legal existence, and shall
maintain and preserve except where the failure to do so would not cause a
Material Adverse Effect, its rights to transact business and all other rights,
franchises and privileges necessary or desirable in the normal course of its
business and operations and the ownership of the Collateral, except in
connection with any transactions expressly permitted by the Note or any other
Collateral Documents.

(m) Upon the request of Secured Party, such Debtor shall (i) promptly deliver to
Secured Party, or an agent designated by it, appropriately endorsed or
accompanied by appropriate instruments of transfer or assignment, all documents
and instruments, all certificated securities with respect to any Pledged
Collateral with a value in excess of $100,000 or in the aggregate $250,000, all
letters of credit and all accounts and other rights to payment at any time
evidenced by promissory notes, trade acceptances or other instruments, and
(ii) provide such notice, obtain such acknowledgments and take all such other
action, with respect to any chattel paper, documents and letter-of credit
rights, as Secured Party shall reasonably specify.

(n) Upon the occurrence and during the continuation of an Event of Default, upon
reasonable prior written request of Secured Party, such Debtor shall at any
reasonable time and from time to time permit Secured Party or any of its agents
or representatives to visit the premises of such Debtor and inspect the
Collateral and to examine and make copies of and abstracts from the records and
books of account of such Debtor solely in connection with the enforcement of its
rights under this Agreement, and provided that such rights are not prohibited by
any applicable confidentiality or non-disclosure obligations with respect to
such Collateral.

(o) Such Debtor shall: (i) upon the occurrence and during the continuance of an
Event of Default with such frequency as Secured Party may reasonably require,
furnish to Secured Party such lists of customers and other information relating
to the accounts and other rights to payment as Secured Party shall reasonably
request; and (ii) upon the occurrence and during the continuance of an Event of
Default, upon Secured Party’s request, notify the account debtors and other
obligors on the accounts and other rights to payment or any designated portion
thereof that payment shall be made directly to Secured Party or to such other
Person or location as Secured Party shall specify.

 

11



--------------------------------------------------------------------------------

(p) Upon the occurrence and during the continuance of an Event of Default, such
Debtor shall, at such times as Secured Party shall reasonably request, prepare
and deliver to Secured Party a report of all Inventory, in form and substance
satisfactory to Secured Party.

(q) Such Debtor shall (i) notify Secured Party of any material claim made or
asserted against the Collateral by any Person and of any material change in the
composition of the Collateral or other event, in each case, that will reasonably
likely result in a Material Adverse Effect; (ii) furnish to Secured Party such
statements and schedules further identifying and describing the Collateral and
such other reports and other information in connection with the Collateral as
Secured Party may reasonably request, all in reasonable detail; and (iii) upon
reasonable request of Secured Party, make such demands and requests for
information and reports as such Debtor is entitled to make in respect of the
Collateral.

(r) If and when such Debtor shall obtain rights to any material new patents,
trademarks, service marks, trade names, copyrights or other Intellectual
Property or Proceeds, or otherwise acquire or become entitled to the benefit of,
or apply for registration of, any of the foregoing, such Debtor (i) shall
promptly notify Secured Party thereof and (ii) hereby authorizes Secured Party
to modify, amend, or supplement Schedule 2 and from time to time to include any
of the foregoing and make all necessary or appropriate filings with respect
thereto.

(s) Without limiting the generality of subsection (r), such Debtor shall not
register with the U.S. Copyright Office any unregistered copyrights (whether in
existence on the date hereof or thereafter acquired, arising, or developed)
unless such Debtor provides Secured Party with written notice of its intent to
register such copyrights not less than 10 days prior to the date of the proposed
registration.

(t) At Secured Party’s request, such Debtor will use commercially reasonable
efforts to obtain from each Person from whom such Debtor leases any premises,
and from each other Person at whose premises any Collateral with a value in
excess of $250,000 in the aggregate is at any time present (including any
bailee, warehouseman or similar Person), any such collateral access,
subordination, landlord waiver, bailment, consent and estoppel agreements as
Secured Party may require, in form and substance reasonably satisfactory to
Secured Party.

(u) Such Debtor shall give Secured Party immediate notice of the acquisition of
any instruments or securities to the extent such Collateral has a value of at
least $10,000 individually or $25,000 in the aggregate, or the establishment of
any new deposit account or any new securities account with respect to any
Pledged Collateral.

(v) Such Debtor shall immediately notify Secured Party if such Debtor holds or
acquires (i) any material commercial tort claims subject to pending litigation,
(ii) any chattel paper, including any interest in any electronic chattel paper,
or (iii) any letter-of-credit rights, in each case, to the extent such
Collateral has a value of at least $100,000 individually or $250,000 in the
aggregate.

 

12



--------------------------------------------------------------------------------

(w) Such Debtor shall comply with all of its material obligations under any
Pledged Collateral Agreements to which it is a party and shall enforce all of
its material rights thereunder.

(x) Such Debtor will take all actions necessary to cause each Pledged Collateral
Agreement relating to Collateral consisting of any and all limited, limited
liability and general partnership interests and limited liability company
interests of any type or nature (“Partnership and LLC Collateral”) to provide
specifically at all times that: (A) no Partnership and LLC Collateral shall be a
security governed by Article 8 of the applicable Uniform Commercial Code; and
(B) no consent of any member, manager, partner or other Person shall be a
condition to the admission as a member or partner of any transferee that
acquires ownership of the Partnership and LLC Collateral as a result of the
exercise by Secured Party of any remedy hereunder or under applicable law.
Additionally, such Debtor agrees that no Partnership and LLC Collateral
(A) shall be dealt in or traded on any securities exchange or in any securities
market, (B) shall constitute an investment company security, or (C) shall be
held by such Debtor in a securities account.

(y) Such Debtor shall not vote to enable or take any other action to amend or
terminate, or waive compliance with any of the material terms of, any Pledged
Collateral Agreement, certificate or articles of incorporation, bylaws or other
organizational documents, or otherwise cast any vote or grant or give any
consent, waiver or ratification in respect of the Pledged Collateral, in any way
that materially changes the rights of such Debtor with respect to any Pledged
Collateral in a manner adverse to the Secured Party or that adversely affects
the validity, perfection or priority of Secured Party’s security interest
therein.

(z) Debtor shall not create any Subsidiary without the prior written consent of
Secured Party, which consent shall not be unreasonably withheld provided that
the Subsidiary executes customary guarantee agreements and such other documents
as Secured Party reasonably requests to protect its security interest. In the
event that such Debtor acquires rights in any Subsidiary after the date hereof,
it shall deliver to Secured Party a completed supplement to Schedule 3,
reflecting such new Subsidiary. Notwithstanding the foregoing, it is understood
and agreed that the security interest of Secured Party shall attach to any such
Subsidiary immediately upon such Debtor’s acquisition of rights therein and
shall not be affected by the failure of such Debtor to deliver any such
supplement to Schedule 3.

(aa) Without limiting the foregoing provisions of this Section 5, such Debtor
shall send to Secured Party, within fifteen (15) calendar days following the
beginning of each calendar quarter, an Update Certificate in the form
substantially attached hereto as Exhibit A.

(bb) If at any time such Debtor or any Subsidiary shall become the owner of any
real property, Debtor shall notify Secured Party and if requested by Secured
Party shall (and shall cause any of its Subsidiaries to) promptly, and in any
event within thirty 30 days following acquisition of such real property, execute
and deliver to Secured Party a deed of trust or mortgage in respect of such
property, in form and substance reasonably satisfactory to Secured Party,
together with such title insurance polices, evidence of insurance, insurance
certificates and endorsements, surveys, appraisals, consents, estoppels,
subordination agreements and other documents and other instruments related
thereto, as Secured Party shall reasonably request so that such real property
becomes Collateral hereunder (subject to the rights of any existing liens
thereon), in form and substance reasonably satisfactory to Secured Party.

 

13



--------------------------------------------------------------------------------

(cc) Additionally, such Debtor and such Subsidiary shall execute and deliver to
Secured Party such other items as reasonably requested by Secured Party in
connection with the foregoing.

(dd) Notwithstanding the foregoing provisions, subsections (bb) thru (ee) of
this Section shall not be deemed to be implied consent by Secured Party to any
such organization, creation or acquisition of any additional Subsidiary
otherwise prohibited by the terms and conditions of the Note or any other
Collateral Document.

(ee) No Debtor shall maintain any deposit accounts, securities accounts or other
accounts with any bank or financial institution which are not subject to a
control agreement or other appropriate instrument in favor of Secured Party to
perfect Secured Party’s Lien in such Collateral and each Debtor shall provide
Secured Party at least 10 days’ prior written notice before establishing any
other accounts.

(ff) For the purpose of preparing Secured Party’s financial statements in
accordance with GAAP, such Debtor shall provide Secured Party with (i) copies of
quarterly, or monthly if reasonably requested, unaudited financial statements of
Debtor within twenty-five (25) days of the end of such month or quarter, as
applicable, subject to audit adjustments in accordance with Debtor’s quarterly
and annual review process, certified by a responsible financial officer of such
Debtor as complete and accurate and fairly presenting such Debtor’s financial
condition and results of such Debtor’s operations in all material respects, in
each case subject to any such adjustments, and (ii) such other financial
information as Secured Party may reasonably request for the foregoing purpose,
including audited annual financial statements within ninety (90) days of the end
of Debtor’s fiscal year.

6. Rights of Secured Party.

(a) At the request of Secured Party, upon the occurrence and during the
continuance of any Event of Default, all remittances in respect of each Debtor’s
accounts, payment intangibles, Proceeds and other rights to the Collateral
received by any Debtor shall be held in trust for Secured Party and, in
accordance with Secured Party’s instructions, remitted to Secured Party or
deposited to an account of Secured Party in the form received (with any
necessary endorsements or instruments of assignment or transfer).

(b) At the request of Secured Party, upon the occurrence and during the
continuance of any Event of Default, Secured Party shall be entitled to receive
all distributions and payments of any nature with respect to any Pledged
Collateral or instrument Collateral, and all such distributions or payments
received by each Debtor shall be held in trust for Secured Party and, in
accordance with Secured Party’s instructions, remitted to Secured Party or
deposited to an account designated by Secured Party in the form received (with
any necessary endorsements or instruments of assignment or transfer). Further,
upon the occurrence and during the continuance of any Event of Default any such
distributions and payments with respect to any Pledged Collateral held in any
securities account shall be held and retained in such securities

 

14



--------------------------------------------------------------------------------

account, in each case as part of the Collateral hereunder and Secured Party
shall have the right, following prior written notice to each Debtor, to vote and
to give consents, ratifications and waivers with respect to any Pledged
Collateral and instruments, and to exercise all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining thereto, as
if Secured Party were the absolute owner thereof; provided that Secured Party
shall have no duty to exercise any of the foregoing rights afforded to it and
shall not be responsible to either Debtor or any other Person for any failure to
do so or delay in doing so.

7. Authorization; Secured Party Appointed Attorney-in-Fact.

Secured Party shall have the right to, in the name of each Debtor, or in the
name of Secured Party or otherwise, upon notice to but without the requirement
of assent by each Debtor, and each Debtor hereby constitutes and appoints
Secured Party (and any of Secured Party’s officers, employees or agents
designated by Secured Party) as such Debtor’s true and lawful attorney-in-fact,
with full power and authority to: (i) sign and file any of the financing
statements and other documents and instruments which must be executed or filed
to perfect or continue perfected, maintain the priority of or provide notice of
Secured Party’s security interest in the Collateral (including any notices to or
agreements with any securities intermediary); (ii) assert, adjust, sue for,
compromise or release any claims under any policies of insurance; (iii) give
notices of control, default or exclusivity (or similar notices) under any
account control agreement or similar agreement with respect to exercising
control over deposit accounts or securities accounts; and (iv) execute any and
all such other documents and instruments, and do any and all acts and things for
and on behalf of such Debtor, which Secured Party may deem reasonably necessary
or advisable to maintain, protect, enforce, realize upon and preserve the
Collateral and Secured Party’s security interest therein and to accomplish the
purposes of this Agreement. Secured Party agrees that, except upon and during
the continuance of an Event of Default, it shall not exercise the power of
attorney, or any rights granted to Secured Party, pursuant to clauses (ii),
(iii) and (iv). The foregoing power of attorney is coupled with an interest and
irrevocable so long as the Obligations have not been paid and performed in full.
Each Debtor hereby ratifies, to the extent permitted by law, all that Secured
Party shall lawfully and in good faith do or cause to be done by virtue of and
in compliance with this Section 7.

8. Events of Default. An Event of Default under the Note shall constitute an
“Event of Default” hereunder.

9. Remedies.

(a) Upon the occurrence and during the continuance of any Event of Default,
Secured Party may declare any of the Obligations to be immediately due and
payable and shall have, in addition to all other rights and remedies granted to
it in this Agreement, the Note or any other Collateral Document, all rights and
remedies of a secured party under the UCC and other applicable laws. Without
limiting the generality of the foregoing, in furtherance of the exercise of its
rights and remedies upon the occurrence and during the continuation of an Event
of Default (i) Secured Party may peaceably and without notice enter any premises
of either Debtor, take possession of any of the Collateral, remove or dispose of
all or part of the Collateral on any premises of such Debtor or elsewhere, or,
in the case of equipment, render it nonfunctional, and otherwise collect,
receive, appropriate and realize upon all or any part of the Collateral, and

 

15



--------------------------------------------------------------------------------

demand, give receipt for, settle, renew, extend, exchange, compromise, adjust,
or sue for all or any part of the Collateral, as Secured Party may determine;
(ii) Secured Party may require either Debtor to assemble all or any part of the
Collateral and make it available to Secured Party at any reasonable place and
reasonable time designated by Secured Party; (iii) Secured Party may secure the
appointment of a receiver of the Collateral or any part thereof (to the extent
and in the manner provided by applicable law); (iv) Secured Party may sell,
resell, lease, use, assign, license, sublicense, transfer or otherwise dispose
of any or all of the Collateral in its then condition or following any
commercially reasonable preparation or processing (utilizing in connection
therewith any of either Debtor’s assets, without charge or liability to Secured
Party therefor) at public or private sale, by one or more contracts, in one or
more parcels, at the same or different times, for cash or credit, or for future
delivery without assumption of any credit risk, all as Secured Party reasonably
deems advisable; provided, however, that each Debtor shall be credited with the
net proceeds of sale only when such proceeds are finally collected by Secured
Party. Each Debtor recognizes that Secured Party may be unable to make a public
sale of any or all of the Pledged Collateral, by reason of prohibitions
contained in applicable securities laws or otherwise, and expressly agrees that
a private sale to a restricted group of purchasers for investment and not with a
view to any distribution thereof shall be considered a commercially reasonable
sale, provided, that such sale was negotiated and entered into on an arms-length
basis. Secured Party shall have the right upon any such public sale, and, to the
extent permitted by law, upon any such private sale, to purchase on an
arms-length basis the whole or any part of the Collateral so sold, free of any
right or equity of redemption, which right or equity of redemption each Debtor
hereby releases, to the extent permitted by law. Secured Party shall give each
Debtor such notice of any private or public sales as may be required by the UCC
or other applicable law.

(b) For the sole purpose of enabling Secured Party to exercise its rights and
remedies under this Section 9, upon the occurrence and solely during the
continuation of an Event of Default, each Debtor hereby grants to Secured Party
an irrevocable, non-exclusive and assignable license (exercisable without
payment or royalty or other compensation to such Debtor) to use, license or
sublicense any intellectual property Collateral.

(c) Secured Party shall not have any obligation to clean up or otherwise prepare
the Collateral for sale. Secured Party has no obligation to attempt to satisfy
the Obligations by collecting them from any other Person liable for them, and
Secured Party may release, modify or waive any Collateral provided by any other
Person to secure any of the Obligations, all without affecting Secured Party’s
rights against either Debtor. Each Debtor waives any right it may have to
require Secured Party to pursue any third Person for any of the Obligations.
Secured Party may comply with any applicable state or federal law requirements
in connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. Secured Party may sell the Collateral without giving any warranties
as to the Collateral. Secured Party may specifically disclaim any warranties of
title or the like. This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral. If Secured Party sells
any of the Collateral upon credit, such Debtor whose Collateral has been sold
will be credited only with payments actually made by the purchaser thereof,
received by Secured Party and applied to the indebtedness of the purchaser of
such Collateral. In the event the purchaser fails to pay for the Collateral,
Secured Party may resell the Collateral and such Debtor shall be credited with
the proceeds of the sale.

 

16



--------------------------------------------------------------------------------

(d) The cash proceeds actually received from the sale or other disposition or
collection of Collateral, and any other amounts received in respect of the
Collateral the application of which is not otherwise provided for herein, shall
be applied first, to the payment of the reasonable costs and expenses of Secured
Party in exercising or enforcing its rights hereunder and in collecting or
attempting to collect any of the Collateral, and to the payment of all other
amounts payable to Secured Party pursuant to Section 13 hereof; and second, to
the payment of the Obligations. Any surplus thereof which exists after payment
and performance in full of the Obligations shall be promptly paid over to such
Debtor whose Collateral has been sold or otherwise disposed of in accordance
with the UCC or other applicable law. Each Debtor shall remain liable to Secured
Party for any deficiency which exists after any sale or other disposition or
collection of Collateral.

(e) Notwithstanding anything contained in this Section 9, including without
limitation Section 9(b), Secured Party is not vested with any right or powers
described herein with respect to any of the Intuitive IP Rights, including
without limitation any confidential or proprietary information of Intuitive, it
being the understanding and agreement of the Secured Party that it will not be
entitled to exercise dominion and/or control over such Intuitive IP Rights, nor
shall it have access to Intuitive’s confidential or proprietary information, but
instead Secured Party shall only have the right to receive the payment
intangibles, accounts and Proceeds of the Intuitive IP Rights or generated from
the Intuitive Development and Supply Agreement.

10. Certain Waivers. Each Debtor waives, to the fullest extent permitted by law,
(i) any right of redemption with respect to the Collateral, whether before or
after sale hereunder, and all rights, if any, of marshalling of the Collateral
or other collateral or security for the Obligations; (ii) any right to require
Secured Party (A) to proceed against any Person, (B) to exhaust any other
collateral or security for any of the Obligations, (C) to pursue any remedy in
Secured Party’s power, or (D) to make or give any presentments, demands for
performance, notices of nonperformance, protests, notices of protests or notices
of dishonor in connection with any of the Collateral; and (iii) all claims,
damages, and demands against Secured Party arising out of the repossession,
retention, sale or application of the proceeds of any sale of the Collateral

11. Notices. All notices or other communications hereunder shall be in writing
and delivered by hand or sent by a nationally recognized overnight courier
service (with tracking capability) to the respective parties hereto at or to
their respective addresses set forth below their names on the signature pages
hereof, or at or to such other address, as shall be designated by any party in a
written notice to the other parties hereto. All such notices and communications
shall be effective when received. Electronic mail may be used only for routine
communications, such as distribution of informational documents or documents for
execution by the parties thereto, and may not be used for any other purpose.

12. No Waiver; Cumulative Remedies. No failure on the part of Secured Party to
exercise, and no delay in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege preclude any other or
further exercise thereof or the exercise of any other

 

17



--------------------------------------------------------------------------------

right, remedy, power or privilege. The rights and remedies under this Agreement
are cumulative and not exclusive of any rights, remedies, powers and privileges
that may otherwise be available to Secured Party.

13. Costs and Expenses; Indemnification.

(a) Each Debtor agrees to pay on demand:

(i) for the period beginning after the execution and effectiveness of this
Agreement, the reasonable out-of-pocket costs and expenses of Secured Party, and
the reasonable fees and disbursements of counsel to Secured Party, incurred with
respect to any amendments, modifications or waivers of the terms of this
Agreement, and the custody, protection or defense of any of the Collateral;

(ii) for the period beginning after the execution and effectiveness of this
Agreement, all filing and similar costs, fees and expenses incurred or sustained
by Secured Party in connection with this Agreement or any of the Collateral; and

(iii) for the period beginning after the execution and effectiveness of this
Agreement, all costs and expenses of Secured Party, and the fees and
disbursements of counsel, incurred with respect to the enforcement or attempted
enforcement of, and preservation, protection or defense of any rights or
interests under any of this Agreement or any Collateral Document, including in
any out-of-court workout or restructuring or in any bankruptcy case, and the
protection, sale or collection of, or other realization upon, any of the
Collateral, including all expenses of taking, collecting, holding, sorting,
handling, preparing for sale, selling, or the like, and other such expenses of
sales and collections of any of the Collateral.

(b) Each Debtor hereby agrees to indemnify Secured Party, any affiliate thereof,
and their respective directors, officers, employees, agents, counsel and other
advisors (each an “Indemnified Person”) against, and hold each of them harmless
from, any and all liabilities, obligations, losses, claims, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever, including the reasonable fees and disbursements of counsel to
an Indemnified Person, which may be imposed on or incurred by any Indemnified
Person, or asserted against any Indemnified Person by any third party or by such
Debtor as a result of the exercise of Secured Party’s remedies under Section 9
of this Agreement or any Collateral Document (the “Indemnified Liabilities”);
provided that such Debtor shall not be liable to any Indemnified Person for any
portion of such Indemnified Liabilities to the extent they are found by a final
decision of a court of competent jurisdiction to have resulted from such
Indemnified Person’s negligence or willful misconduct. If and to the extent that
the foregoing indemnification is for any reason held unenforceable, each Debtor
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.

(c) Any amounts payable to Secured Party under this Section 13 or otherwise
under this Agreement if not paid upon demand shall bear interest from the date
of such demand until paid in full, at the default rate of interest set forth in
the Note.

 

18



--------------------------------------------------------------------------------

14. Binding Effect. This Agreement shall be binding upon, inure to the benefit
of and be enforceable by each Debtor, Secured Party and their respective
successors and assigns and shall bind any Person who becomes bound as a debtor
to this Agreement. Neither Debtors nor Secured Party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder without the prior express written consent of the other party hereto;
provided, that, a party may assign all of its rights and obligations hereunder
without any other party’s consent in connection with an acquisition of such
assigning party (whether by merger, consolidation, other business combination,
acquisition of all or substantially all of the assets of such assigning party,
or otherwise). Any such purported assignment, transfer, hypothecation or other
conveyance by either party without the prior express written consent of the
other party shall be void.

15. Governing Law; Jurisdiction; Venue.

(a) Choice of Law. This Agreement shall be governed by, and interpreted in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws, or applicable federal law as to a particular subject where federal law
governs, such as for example, the Patent Act governing patents or the Copyright
Act governing copyrights.

(b) Alternative Dispute Resolution. Notwithstanding subsections (c) below, in
the event some provision of a Settlement Document expressly creates an
alternative dispute resolution provision as to a particular type of dispute,
then such disputes shall be resolved as so specified in the Agreement.

(c) Consent to Jurisdiction. Each Party hereby (i) consents and submits to the
venue and co-exclusive jurisdiction of the courts of New Castle County in the
State of Delaware and the Federal courts of the United States sitting in such
part of the District of Delaware, (ii) agrees that all claims may be heard and
determined in such courts, (iii) irrevocably waives (to the extent permitted by
applicable law) any objection that it now or hereafter may have to the laying of
venue of any such action or proceeding brought in any of the foregoing courts,
and any objection on the ground that any such action or proceeding in any such
court has been brought in an inconvenient forum, and (iv) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
permitted by law. Each of the parties hereby consents to service of process by
any party in any suit, action or proceeding in accordance with such applicable
law.

16. Entire Agreement; Amendment. This Agreement, the Note, the Collateral
Documents and the Settlement Documents contain the entire agreement of the
parties with respect to the subject matter hereof and shall not be amended
except by the written agreement of the parties.

17. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Agreement shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Agreement, or the validity or effectiveness of such provision in any other
jurisdiction.

 

19



--------------------------------------------------------------------------------

18. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.

19. Termination. Upon payment and performance in full of all Obligations, the
security interest created under this Agreement shall terminate and Secured Party
shall promptly execute and deliver to each Debtor such documents and instruments
reasonably requested by such Debtor as shall be necessary to evidence
termination of all security interests given by such Debtor to Secured Party
hereunder.

20. Joint and Several Liability. If either Debtor consists of more than one
Person, the liability of each Person comprising such Debtor shall be joint and
several, and each reference herein to “Debtor” shall mean and be a reference to
each such Person comprising such Debtor. Each Debtor agrees that any and all of
their obligations hereunder shall be the joint and several responsibility of
each of them notwithstanding any absence herein of a reference such as “jointly
and severally” with respect to any such obligation. The compromise of any claim
with, or the release of, either Debtor shall not constitute a compromise with,
or a release of, the other Debtor.

21. Conflicts. In the event of any conflict or inconsistency between this
Agreement, any other Collateral Documents and the Note, the terms of this
Agreement shall control.

22. Subordination Arrangement

(a) If there is a Subordinated Trigger Event, Secured Party shall execute a
Responsive Subordination Agreement hereto, in favor of a Qualified Lender as to
one and only one Qualified Loan outstanding at any time within ten (10) days
following a written request being received by Secured Party, so long as there
then exists no Event of Default.

(b) As used herein a “Qualified Lender” means Silicon Valley Bank, Comerica or
another similar bank, depository institution or commercial lending business
entity; provided however, that no Affiliate or competitor, or any other entity
owned or controlled by, or joint venturing or allying itself with a competitor
or Affiliate, of Debtor, whether directly or through a competing Affiliate,
shall be eligible as a Qualified Lender.

(c) As used herein “Qualified Loan” means a working capital loan or venture debt
facility not to exceed $5 million principal amount in the aggregate and that is
effective no earlier than immediately following the Effective Date of that
certain License Agreement, by and between Luna Innovations Incorporated together
with Luna Technologies, Inc. and Hansen Medical, Inc., attached as Exhibit C-4
to the Amended Plan of Reorganization.

(i) As used herein “Responsive Subordination Agreement” means an agreement for
the purpose of subordinating Secured Party’s rights under the Note and this
Agreement, as required by Qualified Lender, in favor of a Qualified Lender as
security for a Qualified Loan, provided that such agreement contains provisions
substantially conforming to (I)

 

20



--------------------------------------------------------------------------------

below, and further it being agreed and acknowledged that Debtor shall use its
commercially reasonable efforts, and shall cooperate with Secured Party’s
reasonable requests, to negotiate with the Qualified Lender that the Responsive
Subordination Agreement contain the provisions in Sections (II) through (IV)
below:

(I) in the event of an event of default under the Qualified Loan that is a
payment default that has not been cured or waived by the Qualified Lender within
the cure period provided under the Qualified Loan, Secured Party will have a
right to purchase the Qualified Loan and related security and loan documentation
from the Qualified Lender on reasonable terms and conditions for a purchase
price equal to the amount of the outstanding principal amount, accrued interest,
prepayment penalties, and other costs and expenses payable to Qualified Lender
thereunder;

(II) upon and during the continuation of an Event of Default, (A) the Qualified
Lender will not make any additional lending under the Qualified Loan or
otherwise, (B) Secured Party may exercise its rights and remedies under this
Security Agreement, the Collateral Documents and its rights in bankruptcy with
respect to a material portion of the Collateral (including the Intellectual
Property), and (C) there shall be an event of default under the Qualified Loan
and a termination of the Qualified Lender’s lending obligation or commitment;

(III) to the extent that the Qualified Lender shall have a security interest in
any Intellectual Property or Proceeds, such Qualified Lender shall make a
commercially reasonable effort both (A) to marshal and to collect all of its
rights to payment collateral (other than Intellectual Property Proceeds), and
(B) to marshal and to sell all of its Collateral (other than Intellectual
Property and Proceeds), prior to exercising any remedy as to its Intellectual
Property and Proceeds collateral; and

(IV) to the extent that the Qualified Lender shall have a security interest in
any Intellectual Property or Proceeds, such Qualified Lender shall only sell the
same at a public sale at which Secured Party shall be duly noticed and have an
opportunity to bid (and to credit bid after paying any balance owing on the
Qualified Loan), unless the Qualified Lender conducts a private sale to Secured
Party or to another buyer to whom Secured Party consents in its sole discretion
to such sale.

For the avoidance doubt, the refusal of a Qualified Lender to include any of the
foregoing provisions in (II) through (IV) shall not be a basis for Secured Party
to refuse to execute a Responsive Subordination Agreement.

As used herein “Intellectual Property” and “Proceeds” shall have the meanings
defined above in the definition of Collateral.

Each Debtor shall use its commercially reasonable best efforts to persuade any
Qualified Lender not to require a security interest in Intellectual Property or
Proceeds thereof. The Responsive Subordination Agreement shall only include
Intellectual Property and Proceeds thereof, if and to the extent that no such
Qualified Loans are reasonably available from any Qualified Lender without such
additional Collateral.

 

21



--------------------------------------------------------------------------------

(d) “Subordinated Trigger Events” means when any Debtor has made a written
request for the execution of a Responsive Subordination Agreement by Secured
Party and the following additional events or conditions have occurred:

(i) The Amended Plan of Reorganization has been duly confirmed and this
Agreement and the Note are in full force and effect, including this Agreement
and the Note pursuant to a Confirmation Order approved by Secured Party.

(ii) The Qualified Lender and each Debtor have tendered to Secured Party for its
evaluation the loan and security documentation for the Qualified Loan.

[Remainder of page left intentionally blank.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

Luna Innovations Incorporated By:  

/s/ Kent A. Murphy

  Name:   Kent A. Murphy   Title:   CEO

One Riverside Circle, Suite 400

Roanoke, VA 24016

Attn:  

 

Fax:  

 

Email:  

 

Luna Technologies, Inc. By:  

/s/ Scott A. Graeff

  Name:   Scott A. Graeff   Title:   President

One Riverside Circle, Suite 400

Roanoke, VA 24016

Attn:  

 

Fax:  

 

Email:  

 

SIGNATURE PAGE 1 TO SECURITY AGREEMENT



--------------------------------------------------------------------------------

Hansen Medical Inc. By:  

/s/ Fred Moll

  Name:   Fred Moll   Title   CEO

800 East Middlefield Road

Mountain View CA 94043

Attn:  

 

Fax:  

 

Email:  

 

SIGNATURE PAGE 2 TO SECURITY AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1

to the Security Agreement

Jurisdiction of Organization and Organizational Identification Number of each
Debtor:

 

Name

   Jurisdiction    Fed. Employer ID No.

Luna Innovations Incorporated

   Delaware    54-1560050

Luna Technologies, Inc.

   Delaware    54-1930845

Luna Quest, Inc.

   Delaware    20-264002

Luna Nanomaterials, Inc.

   Virginia    54-1971913

Luna Analytics

   Virginia    54-1959542

Chief Executive Office and Principal Place of Business of each Debtor:

Luna Innovations Incorporated, 1 Riverside Circle, Suite 400, Roanoke, VA

Other locations where each Debtor conducts business or Collateral is kept;

1 Riverside Circle, Suite 400, Roanoke, VA 24016

3157 State St, Blacksburg, VA 24060

706 Forest St, Suite A, Charlottesville, VA 22903

521 Bridge St, Danville, VA 24541

Any former names of any Debtor in the past five years:

N/A



--------------------------------------------------------------------------------

SCHEDULE 2

to the Security Agreement

Patents and Patent Applications.

Luna Innovations Incorporated:

See Exhibit B

Luna Technologies, Inc.:

N/A

Copyrights (Registered and Unregistered) and Copyright Applications.

Luna Innovations Incorporated:

N/A

Luna Technologies, Inc.:

N/A



--------------------------------------------------------------------------------

Trademarks, Service Marks and Trade Names and Trademark, Service Mark and Trade
Name Applications.

Luna Innovations Incorporated:

U.S. Registered Trademarks of Debtor

See Exhibit C

Pending U.S. Trademark Applications of Debtor

N/A

Luna Technologies, Inc.:

N/A



--------------------------------------------------------------------------------

SCHEDULE 3

to the Security Agreement

SUBSIDIARIES

 

1. Interests in each limited liability company that is a Subsidiary of Debtor as
follows:

N/A

 

2. Interests in each general partnership, limited partnership, limited liability
partnership or other partnership that is a Subsidiary of Debtor as follows:

N/A

 

3. Capital stock of each corporate Subsidiary of Debtor, and the stock
certificates with respect thereto, as follows:

 

Debtor Name

  

Subsidiary

   Certificate No.    Certificate Date    No. and Class
of Shares

Luna Innovations

   Luna Quest    C-07    03/12/2003    1,440,000

Luna Innovations

   Luna nanoMaterials    C-004    05/01/2005    337,500

Luna Innovations

   Luna Analytics    002    03/1/2001    300,000

Luna Innovations

   Luna Technologies    CS-001    9/25/2005    1,000



--------------------------------------------------------------------------------

EXHIBIT A

to the Security Agreement

UPDATE CERTIFICATE

for the Reporting Period ended                     , 20    

Date:

Hansen Medical, Inc.

800 East Middlefield Road

Mountain View, CA 94043

Ladies and Gentlemen:

Reference is made to the Security Agreement referred to below (as amended from
time to time, the “Security Agreement”), by and among each Debtor identified
below and the Secured Party identified below Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Security
Agreement, as applicable.

This Update Certificate is provided pursuant to the Security Agreement without
limiting each Debtor’s ongoing reporting obligations under the Security
Agreement with respect to the matters covered by this Update Certificate.

The undersigned hereby certifies to Secured Party as to each Debtor and each of
its Subsidiaries (the “Companies”) that, during the period referred to below to
the date hereof (the “Reporting Period”), there has not been (i) any change in
its corporate name, in its registration as an organization (or new registration)
or in its jurisdiction of organization, (ii) any change in the location of its
chief executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any new such office or facility), (iii) any securities account, bank account
or other deposit account opened by a Company or any change in the names or
locations of any other persons in possession of Collateral, (iv) any new lease
of real property entered into by a Company, (v) the creation or acquisition of
any Subsidiary by a Company, (vi) any creation or acquisition by a Company of
any new patent or trademark rights, or copyrights, owned or maintained by a
Company, (vii) any acquisition of any right to payment or performance under a
letter of credit, or (viii) any new claims of any Company against any third
person for damages (whether or not suit has been filed), except as follows:

1. Names; Jurisdiction of Organization.

(a) During the Reporting Period, a Company changed its corporate name as
follows:

(b) During the Reporting Period, a Company changed its jurisdiction of
organization as follows:

 

1



--------------------------------------------------------------------------------

(c) During the Reporting Period, a Company changed its registration as an
organization or obtained a new registration as follows:

2. Locations.

(a) During the Reporting Period, a Company changed the location of its chief
executive office as follows:

(b) During the Reporting Period, a Company changed the location of its principal
place of business as follows:

(c) During the Reporting Period, a Company changed the location of any office in
which it maintains books and records relating to the Collateral owned by it or
any office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility and any new co-location of
Collateral or other third party site) as follows, and the value of the
Collateral at any such new location is also identified:

3. New Names and Locations of Persons Possessing Collateral (including New
Deposit Accounts). During the Reporting Period, the names and locations of any
persons other than a Company that have possession of any Collateral of a Company
changed as follows (include the location of any new bank accounts, securities
custody accounts, or similar accounts opened by a Company during the Reporting
Period):

4. Real Property Leases. During the Reporting Period, a Company entered into new
real property leases as follows:

5. Subsidiaries. During the Reporting Period, a Company created or acquired the
following direct or indirect Subsidiaries:

6. Intellectual Property. During the Reporting Period, a Company created or
acquired, or otherwise become entitled to the benefit of, intellectual property
consisting of any patents, trademarks, or copyrights (or any renewals,
extensions or applications with regard to the foregoing), as follows:

7. Letter-of-Credit Rights. During the Reporting Period, a Company acquired
right to payment or performance under a letter of credit as follows:

8. Commercial Tort Claims. During the Reporting Period, new claims of a Company
against any third person for damages (whether or not suit has been filed) arose
as follows:

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Update Certificate on
behalf of the Companies.

 

Luna Innovations Incorporated

By:

 

 

 

Name:

   

Title:

  Luna Technologies, Inc.

By:

 

 

 

Name:

   

Title:

 

Re: Security Agreement dated as of January 12, 2010, made by and among Luna
Innovations Incorporated, a Delaware corporation (“LII”), Luna Technologies,
Inc., a Delaware corporation (“LTI” and together with LII, each a “Debtor”, and
collectively, the “Debtors”) and Hansen Medical, Inc., a Delaware corporation
(“Secured Party”).

Start date of Reporting Period:             , 20    

 

3